DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10810234 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed and now renumbered as 1-6.
The closest prior art Feinberg teaches relationship recommendations systems. Relationship recommendation systems in accordance with embodiments of the invention are configured to obtain or otherwise generate a graph database having nodes, edges, and attributes describing the users and relationships of one or more collaborative environments such as an online social network and/or a research environment. For example, for an online social network, the nodes of a graph database represent the users of the online social network and the edges represent a connection (e.g. "friends") between users. Similarly, for a graph database representing a research environment, the nodes can represent individual researchers while the edges represent collaboration (e.g. co-authorship) between researchers [0036]. The source data    

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements the relationship based on a number of documents in a document database having a sentence in which the instance of the input entity is a subject of one of a plurality of particular verbs and the instance of the second entity is a direct object of the one of the plurality of particular verbs as recited in independent claim 1.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE WONG/Primary Examiner, Art Unit 2164